Citation Nr: 0947639	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, 
Texas


THE ISSUE

Entitlement to benefits under the home improvement and 
structural alterations (HISA) program, pursuant to 38 
U.S.C.A. § 1717, specifically converting the Veteran's 
existing bathtub to a walk-in shower.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
January 1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 administrative action, in 
which the Veterans Affairs Medical Center (VAMC) in Temple, 
Texas, through the Home Improvement Structural Alterations 
(HISA) Committee, denied the Veteran's request to convert his 
existing bathtub to a walk-in shower.  The Board has 
recharacterized the issue on appeal to more accurately 
reflect the matter on appeal.


REMAND

A review of the claims folder reveals that the Veteran 
submitted a claim for benefits under the home improvement and 
structural alterations (HISA) program, pursuant to 38 
U.S.C.A. § 1717, specifically requesting conversion of the 
Veteran's existing bathtub to a walk-in shower in November 
2006.  Unfortunately, many of the documents used in deciding 
this claim are not of record in the claims file.  
Specifically, a December 2006 document showing that the 
Veteran's application was reviewed by HISA, a January 2007 
document showing that HISA recommended an occupational 
therapy assessment to determine the need for the walk-in 
shower, a February 2007 assessment by an occupational 
therapist, and a March 2007 denial of the Veteran's 
application by HISA.  These documents are critical in 
assessing the Veteran's claim.  Therefore, this case must be 
remanded to the VAMC so that it may associate copies of these 
documents with the claims file.  This process is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

Also, review of the file shows that the Veteran is 
represented by Texas Veterans Commission.  However, there is 
no VA Form 646 associated with the claims file.  As such, on 
remand the VAMC should afford Texas Veterans Commission the 
opportunity to file one on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following action:

1.	The VAMC must associate the following 
documents with the claims file:  a 
December 2006 document showing that the 
Veteran's application was reviewed by 
HISA, a January 2007 document showing 
that HISA recommended an occupational 
therapy assessment to determine the 
need for the walk-in shower, a February 
2007 assessment by an occupational 
therapist, and a March 2007 denial of 
the Veteran's application by HISA.

2.	The VAMC should then forward the claims 
file to the Texas Veterans Commission 
for their review and submission of a VA 
Form 646.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




	                  
_________________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



